DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 iare rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilkomerson et al. (WO 1992016148, hereinafter Vilkomerson).
Vilkomerson discloses a method for providing a shaped marker in an image, comprising:
estimating a frame rate of an imaging probe (see pg. 8, lines 19-30 “Thus in FIG. 1, the image shown on display 21 consists of a predetermined number of lines whereby the predetermined number of lines constitutes a frame. This frame is typical in video parlance and essentially determines a discrete number of lines which are implemented by the scan converter. Essentially the start of the frame is the start of the image and is, for example, determined by the scan converter by means of a signal called "Image Start". This is a conventional signal and is shown in FIG. 2 as such.

The "Image Start" signal as indicated is produced by all ultrasound systems employing scan converters and basically determines the start of the image. In a similar manner, the end of the image or the end of the frame is also determined by a pulse which, for example, can be the same exact image start pulse, as the start of a new frame is indicative of the end of the old frame.;
analyzing traces within a detection window to find a temporal maximum which best matches a position of a marker device mounted on an instrument to determine an arrival time (pg. 9, lines 26-30, “The purpose of the amplitude latch circuit as will be explained is to store the largest amplitude emanating from the analog to digital converter 32 during a frame. The output of the A/D converter 32 is also directed to the P inputs of comparators 34 and 35. Each comparator 34 and 35 is a conventional digital comparator which can operate to compare a signal at the P input with a signal at the Q input and provide an output when the signal at the P input exceeds or is equal to the signal at the Q input. The operation of such comparators is well known. The output from the analog to digital converter 32 which is a digital output is applied to the P inputs of comparator 34 and comparator 35.”;
injecting an acoustic feedback signal into the imaging probe by emitting a delayed signal from the marker device to the imaging probe, the delayed signal including one or more timed pulses to simulate a marker shape in an echo back from the marker device; (pg. 14, lines 26-pg. 16, line 20, “Referring to FIG. 3 there is shown a technique which can be employed on ultrasonic imaging systems which do not have easy access to the scan converter. In the embodiment shown in FIG. 3 after the proper position is calculated, the dot is entered into the next frame. Thus the stored ray number where the signal was the highest is compared to the present ray number. When they are equal, a pulse is introduced into that transmitting transducer line at a time equal to twice the time measured between the transmit pulse and the maximum signal occurrence. The doubling in time compensates for the propagation time back from the localizing transducer to the transmitting transducer. Thus a bright dot is shown at the precise location of the localizing transducer. This doubling in time would not be required if transducer transponding is implemented as by pulsing the transducer. It is, of course, understood that the transducer 60 can be located on any medical device. As shown in FIG. 3 the catheter transducer 60 again is coupled to the input of the amplifier 61 whose output is supplied to A/D converter 62. The A/D converter 62 supplies inputs to the P input of comparator 64 and 65. Comparator 64 provides an output when the signal exceeds the noise level number input to comparator 64 which amplitude is stored in the amplitude latch 63. and
displaying the marker shape in an image to identify the position of the instrument (see pg. 18, lines 15-17, “It is also apparent that many variations of the above can be utilized as, for example, more than one amplitude signal can be stored and compared to determine whether the transducer has appeared in consecutive lines which is normal procedure due to the finite size of the transducer. In this manner one can actually trace out the exact location of the transducer and therefore the catheter location during a display and on a frame-to-frame basis.”.
Vilkomerson further discloses wherein injecting the acoustic feedback signal includes injecting the acoustic feedback signal in frames at to+nT+Si, where to is a temporal maximum of signals received by the sensor, T is frame rate, n is an integer 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793